DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The disclosure is objected to because of the following informalities: The first paragraph of the Specification refers to US Patent Application No. 14/862,275; since this application was issued as US Patent No. 10,709,840 on 7/14/2020, the first paragraph should be updated to indicate this.  
Appropriate correction is required.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  On line 4 of each of claims 1 and 7, the phrase “the delivery device” lacks proper antecedent basis. However, it is clear that this recitation is intended to refer to “the injection device” of the preamble; therefore, it is suggested to replace the phrase “the delivery device” with the phrase “the injection device” in each of claims 1 and 7.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1-7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hommann et al. (PG PUB 2006/0189938).
Re claim 1, Hommann discloses an injection device (as seen in Fig 1-7; it is noted that all reference characters cited below pertain to Fig 1 unless otherwise noted) comprising: a) a housing 1+2 configured to enclose a product container (it is noted that the phrase “configured to enclose a product container” is a functional recitation and, therefore, a “product container” is not a part of the claimed invention until claim 5 where this is positively recited; this limitation is met in view of Fig 1 that shows housing 1+2 enclosing product container 28); b) a needle protecting sleeve 3 comprising a locking cam 23, wherein movement of the locking cam in a distal direction beyond a locking tongue 22 of the delivery/injection device causes the locking tongue to spring radially to block the needle protecting sleeve in an end position (the position seen in Fig 6) against moving in a proximal direction (Para 40); c) a piston rod 27 configured to shift a piston in the distal direction (it is noted that the phrase “configured to shift a piston in the distal direction” is a functional recitation and, therefore, a “piston” is not a part of the claimed invention; this limitation is met in view of Fig 1,5 that shows a piston 28 has been shifted by the piston rod) (Para 37); d) a delivery spring 16 acting on the piston rod (as seen in Fig 1,5), wherein the piston rod is at least partially hollow and sleeve-shaped and encloses the delivery spring in a biased state of the delivery spring (as seen in Fig 1) (Para 32,38); e) a restoring spring 15 for shifting the needle protecting sleeve in the distal direction from a proximal position (the position seen in Fig 5) to the end position (Para 39); and f) a releasing member 12 with a protrusion 10 mounted on a distally oriented elastic arm (“resilient arm”, Para 31) and directed radially inward to engage an outer surface of the piston rod in an engagement to prevent the piston rod from moving in the distal direction (Para 31), wherein the releasing member is prevented from disengaging from the engagement with the piston rod by a radially inward directed surface of a supporting element 7 preventing the releasing member from moving radially outward (Para 32).
Re claim 2, Hommann discloses that the needle protecting sleeve is shiftable relative to the housing from an initial position (the position seen in Fig 1) in which the needle protecting sleeve protrudes beyond a distal end of the housing (as seen in Fig 1) to the proximal position during manual insertion of an injection needle (Para 34).  
Re claim 3, Hommann discloses that by shifting the supporting element, the releasing member can unlatch, radially outwardly, from the engagement with the piston rod (Para 35) to release the piston rod for movement in the distal direction (Para 37).  
Re claim 4, Hommann discloses that the locking tongue comprises a distal abutment surface (facing to the left in Fig 6) to abut, in the end position of the needle protecting sleeve in which the needle protecting sleeve completely covers an injection needle fastened to the product container enclosed by the housing, against a proximal side (facing to the right in Fig 6) of the locking cam of the needle protecting sleeve (as seen in Fig 6) (Para 40).
Re claim 5, Hommann discloses that the injection device encloses the product container 28 (as seen in Fig 1), and wherein an injection needle 24 is directly fastened to the product container (as seen in Fig 1).
Re claim 6, Hommann discloses that a blocking connection (that is formed by the engagement of 10 + 7 + 31) holds the piston rod (Para 32) and can be released (it is noted that the phrase “can be released” is a functional limitation; this limitation is met since release means 7 can be pressed at the same time as sleeves 3+4 are sliding) when a triggering element 4 is moved in a triggering direction, in combination with moving the needle protective sleeve (Para 34).  
Re claim 7, Hommann discloses an injection device (as seen in Fig 1-7; it is noted that all reference characters cited below pertain to Fig 1 unless otherwise noted) comprising: a) a housing 1+2 enclosing a product container 28; b) a needle protecting sleeve 3 comprising a locking cam 23, wherein distal movement of the locking cam beyond a locking tongue 22 of the delivery/injection device causes the locking tongue to spring radially to block the needle protecting sleeve in an end position (the position seen in Fig 6) against moving in a proximal direction (Para 40); c) a piston rod 27 acting on a piston 28 to shift the piston relative to the product container (Para 37); d) a delivery spring 16 acting on the piston rod (as seen in Fig 1,5), wherein the piston rod is at least partially hollow and sleeve-shaped and encloses the delivery spring in a biased state of the delivery spring (as seen in Fig 1) (Para 32,38); e) a restoring spring 15 for shifting the needle protecting sleeve distally from a proximal position (the position seen in Fig 5) to the end position (Para 39); and f) a releasing member 12 with a protrusion 10 mounted on a distally oriented elastic arm (“resilient arm”, Para 31) and directed radially inward to engage an outer surface of the piston rod in an engagement to prevent the piston rod from moving in a distal direction (Para 31), wherein the 18 4819-6424-4927\2releasing member is prevented from disengaging from the engagement with the piston rod by a radially inward directed surface of a supporting element 7 preventing the releasing member from moving radially outward (Para 32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783